This was a suit in equity to enjoin the foreclosure of a mortgage, to find and decree that said mortgage has been satisfied, to decree that appellants who were defendants below are the fee simple owners of certain of the lands described in the mortgage, and to decree damages in favor of complainants. *Page 863 
There was much pleading which we do not deem essential to detail as an opinion discussing the questions raised would serve no useful purpose. The record and the briefs have been examined, and no reversible error is shown to have been committed.
The judgment below is accordingly affirmed.
Affirmed.
TERRELL, C. J., and WHITFIELD, BROWN and BUFORD, J. J., concur.
THOMAS, J., disqualified.
Justice CHAPMAN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.